           Case 1:20-cv-00888-DAD-SAB Document 13 Filed 08/12/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CRISTINA Y. FLORES,                               Case No. 1:20-cv-00888-DAD-SAB

12                  Plaintiff,                         ORDER ADVISING PARTIES OF STAY OF
                                                       ACTION PURSUANT TO GENERAL
13          v.                                         ORDER 615

14   COMMISSIONER OF SOCIAL SECURITY,

15                  Defendant.

16

17         Christina Y. Flores (“Plaintiff”) filed a complaint in this action seeking review of the

18 final decision of the Commissioner of Social Security denying disability benefits. (ECF No. 1.)

19 On April 14, 2020, General Order Number 615 issued staying all Social Security actions filed
20 after February 1, 2020 until the Commissioner may begin normal operations at the Office of

21 Appellate Hearings Operations and may resume preparation of a certified copy of the

22 administrative record. On August 11, 2020, Plaintiff returned a proof of service showing that the

23 summons and complaint in this action has been served. (ECF No. 12.)

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                   1
            Case 1:20-cv-00888-DAD-SAB Document 13 Filed 08/12/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      August 12, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
